CCA 20110211. On consideration of the petition for grant of review of the decision of the United States Army Court *83of Criminal Appeals, it is ordered that said petition is hereby granted, and the decision of the United States Army Court of Criminal Appeals is affirmed.* [See also ORDERS GRANTING PETITION FOR REVIEW this date.]

 It is noted that in summarizing the findings, the court omitted any reference to the conviction under Charge III, Specification 3, for indecent exposure under Article 120, Uniform Code of Military Justice, 10U.S.C. § 920 (2006).